DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species 1, figure 1, claims 1-4, in the email replied on 12/29/20 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 1, Applicant argued that:
“Applicants respectfully traverse the Requirement for the following reason.
MPEP § 803 states:
If the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions.
The claims of the present invention would appear to be part of an overlapping search area.  Indeed, Species 1, which is directed to Figure 1, shows the structures of the electromagnetic actuator and the structures of the electromagnetic actuator with specific structures of the part of a connection/disconnection apparatus 1.”

These arguments are not persuasive, because the claimed limitations are substantially different. Different inventive limitations require different search at different areas (different classes and subclasses...etc...).  More important, the examiner's examination time is very limited.  Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  

Ex parte Quayle
This application is in condition for allowance except for the following formal matters as shown below:
Drawings
The drawings are objected to because:
- Figure 1, the elements 7 (71, 72) and 83, appear the same elements.
- Claim 1, the phrases”
“a protrusion”,  “an engagement groove”, “the engagement groove is inclined with respect to the axial direction”, “the protrusion slides along the engagement groove”, and the movement member turns relative to the housing member along inclination of the engagement groove”;
Where are those features in drawing 1?
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.


Allowable Subject Matter
Claims 1, 2 and 4 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic actuator, comprising the movement member and the housing member are coupled to each other by an engagement structure in which a protrusion provided on one of the movement member and the housing member engages with an engagement groove formed in the other one of the movement member and the housing member, at least a part of the engagement groove is inclined with respect to the axial direction, and when the movement member moves while being attracted by the yoke, the protrusion slides along the engagement groove, and the movement member turns relative to the housing member along inclination of the engagement groove, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 8, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837